                                                                                            NEW YORK:
                                                                                            45 Broadway
                                                                                            32nd Floor
                                                                                            New York, NY 10006
                                                                                            P (212) 221-6900
                                                                                            F (212) 221-6989
                                                                                            Mccarthy.d@wssllp.com



                                            December 4, 2020

    VIA FACSIMILE
    Honorable Gary R. Brown
    100 Federal Plaza
    Courtroom 840
    Central Islip, New York 11722-9014
    (631) 712-5700
    (631) 712-5705 (facsimile)

            Re:    McKenna v. The Town of Oyster Bay et al
                   Docket No. 2:20-cv-04905-GRB-AYS


    Dear Judge Brown:

            Our firm represents the Defendants in the above-referenced matter. We write to request
    that the conference scheduled for Monday December 7, 2020 be converted into a settlement
    conference to discuss the language in the draft resolution. In this regard, we were under the
    impression that the December 2, 2020 conference was continued to Monday, December 7,
    2020. We received comments from Plaintiff’s counsel to our draft revised resolution that is the
    crux of this matter and would like to continue working on language and feel your assistance
    through a settlement conference would be the most expedient method.

            Thank you for your assistance in hopefully bring this matter to a speedy and cost-
    effective resolution.

                                             Very truly yours,

                                         /s/ Dianna D. McCarthy

                                           Dianna D. McCarthy

    cc: Counsel of Record (via email)




                                           www.WSSLLP.com
NEW YORK | NEW JERSEY | CONNECTICUT | MASSACHUSETTS | PENNSYLVANIA | FLORIDA | TEXAS | CALIFORNIA | COLORADO
